internal_revenue_service number release date index number --------------------------------------------------------- --------------------------------------- -------------------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc intl b03 plr-143939-12 date date legend taxpayer -------------------------------------------------------------------------------- dear --------------------------------------------------------- this is in response to a letter dated date as well as additional subsequent communications that was submitted on your behalf by your authorized representative taxpayer requests a ruling that it may elect to retroactively change for its taxable years through 20----from the tax book_value tbv method to the alternative_tax book_value atbv method of asset valuation for purposes of apportioning interest_expense the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination taxpayer is a domestic_corporation and the parent of a group of affiliated corporations that files a consolidated u s federal_income_tax return taxpayer represents that on its tax returns for taxable years through it used the tbv method pursuant to temp sec_1_861-9t to apportion its interest_expense deductions including for purposes of sec_199 and sec_904 taxpayer represents further that for its taxable_year it elected to use the atbv method as described in sec_1_861-9 to apportion its interest_expense sec_864 of the internal_revenue_code provides that a ll allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income see also temp sec_1_861-8t sec_1_861-9 through and temp sec_1_861-9t through 861-12t set forth the plr-143939-12 rules specific to the apportionment of interest_expense temp sec_1 9t g ii provides that a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets special rules permitting the use of the atbv method are set forth in sec_1_861-9 sec_1_861-9 states that except as provided in that paragraph a taxpayer may elect to use the atbv method with respect to any taxable_year beginning on or after date the only exception provided in that paragraph is that pursuant to temp sec_1_861-8t a taxpayer that has elected the fair_market_value_method must obtain the permission of the commissioner prior to electing the atbv method any election to use the atbv method under sec_1 i i applies to all subsequent taxable years of the taxpayer unless revoked by the taxpayer revocation of such an election other than in conjunction with an election to use the fair_market_value_method for a taxable_year prior to the sixth taxable_year for which the election applies requires the consent of the commissioner see sec_1_861-9 example taxpayer requests a ruling that it may elect to retroactively change for its taxable years 20----through including by filing amended returns for those years from tbv method to the atbv method of asset valuation for purposes of apportioning interest_expense under sec_1_861-9 a retroactive change by filing amended returns for affected years from the tbv method to the atbv method is permitted accordingly taxpayer may elect to retroactively change for its taxable years through by filing amended returns for those years from the tbv method to the atbv method of asset valuation for purposes of apportioning interest_expense for all purposes of the internal_revenue_code including sec_199 and sec_904 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-143939-12 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely anne o'connell devereaux senior technical reviewer branch office of associate chief_counsel international
